Title: To George Washington from the Representatives of Ohio, Monongahela, Harrison, and Randolph Counties, Virginia, 12 December 1789
From: Representatives of Ohio, Monongahela, Harrison, and Randolph Counties, Virginia
To: Washington, George

 
          
            Harrison, and Randolph Counties, VirginiaRichmond 12th Decemr 1789.
          
          From the Representativ[e]s of the frontier counties of Virginia to the President of the United States.
          In addition to the address of the General Assembly, on Indian Affairs, We, the Representatives of the counties of Ohio, Monongahalia, Harrison & Randolph, are constrained to take the Liberty of stating to you the defenceless situation of those counties, in order that you may be able to direct such measures, as may be necessary for their defence; as we have every reason to expect that the indians will break in upon our settlements as soon as the weather will permit them in the spring. First from the no[r]thern boundary line where it crosses the Ohio River, at the mouth of the Little Beaver Creek, down the said river to the mouth of Big Sandy Creek, distant about three hundred miles, we lay open to the ravages of the indians, who may attack our settlements in any quarter they may chuse, it may here be supposed that the troops stationed at Muskingum would check their progress in this business; but experience hath taught us, that they are of very little use, for we find that the indians cross the River Ohio, both above and below that garrison undiscovered either on their way to our country, or returning to their own, and indeed such will always be our fate until more effectual measures are adopted for our defence; it may be further supposed that General Sin Clair can grant all the relief that is necessary for our safety; in answer to which we beg leave to observe that although we have the highest opinion of that gentleman’s integrity and goodness, but from his necessary calls to visit the different posts on the Ohio River, even as low down as the rapids; we fear it will be out of his power to render us the necessary aid; besides, it is impracticable for us to find him in the hour of distress. We further beg leave to suggest that whilst our operations were confined to a defensive plan only, we have ever found the greatest degree of safety to our country arising from keeping out scouts and rangers on our frontiers; indeed it was owing to that plan, and that only, that large tracts of our country have not, long ere now, been depopulated. These Scouts and

rangers were composed of our own militia on whom our people could with confidence depend, as they are well acquainted with our woods, and with the paths the Indians use to come in upon our settlements. Whilst we were thus covered, we lived in perfect security, but as soon as they were withdrawn last spring we immediately felt the effects of indian cruelty, for from the month of April last to the month of October, at which time we left home, there were killed and captivated twenty persons, a considerable number of horse and other property carried off, and several houses burnt in our country. All military regulations being submitted to you, we therefore beg leave to suggest our wishes, that you would continue to us, the aforesaid mode of defence, should you approve of it, or direct to such other measures as you in your wisdom may think more advisable, to be continued in our country until it may be thought necessary to carry on offensive war into the enemy’s country as to bring about a lasting peace. Suffer us further to assure you, that we, on the behalf of our bleeding country look up to you, and to you only, for that assistance that our necessities require; and shall conclude with praying that the great Parent of the universe may conduct you under the eye of his special providence, enabling you to fill that exalted station to which he hath called you, as well for the good of your fellow citizens as also for the happiness of mankind, so far as they come within the bounds of your administration. We have the honor to be with very great regard and esteem, your excellency’s most obedient servants.
        